Order entered February 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00977-CR

                          GERARDO GOMEZ-MACIEL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-32880-M

                                            ORDER
       On January 30, 2015, this Court ordered court reporter Sharina Fowler to file aa corrected

Volume 7 of the reporter’s record that contains clear copies of the photograph exhibits by 4:00

p.m. on February 5, 2015. We warned Ms. Fowler that failure to comply would result in this

Court ordered that she not sit as a court reporter until the corrected volume is filed. To date, Ms.

Fowler has neither filed the corrected volume containing clear copies of the photographic

exhibits nor communicated with the Court regarding the status of the record.

       Accordingly, we ORDER court reporter Sharina Fowler to file by 4:00 p.m. on

TUESDAY, FEBRUARY 17, 2015, a corrected volume 7 that contains clear copies of the

photographs. We further order that Sharina Fowler not sit as a court reporter until she has filed a

corrected Volume 7 in this appeal.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Sharina Fowler, deputy

official court reporter, 194th Judicial District Court; the Dallas County Auditor; and to counsel

for all parties.

                                                    /s/    ADA BROWN
                                                           JUSTICE